Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1, 2, 4, 7-9, 11, 14-16 are currently amended.
Claims 3, 5, 6, 10, 12, and 13 are previously presented.
Claims 17-20 are new.
103 claim rejections and objection to claim 15 are withdrawn based on applicant’s amendments/arguments. 
Claims 1-20 are allowed.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement for reasons for allowance: Horton (U.S. Patent No. 9919422) discloses: a method of programming a robot, the robot comprising an arm, joints, and sensors for measuring positions of the joints and velocities of the joints, the method comprising: demonstrating a path of movement of the robot by manually guiding the arm throughout the path of movement; monitoring signals from the sensors to obtain operational parameters based on the path of movement recording the operational parameters; processing the operational parameters to generate a control program for the robot to produce a path of movement for the robot comprised of movements and actions where the operational parameters are configured to control the control program; demonstrating an edited path of movement of the robot for a segment of the path of movement by manually guiding the arm throughout segment of the path of movement, the segment of the path of movement comprising edits to at least some of the movements and actions. Graf (U.S. Patent No. 5880956) discloses updating the control program based on the edited path of movement; and executing the updated control program to produce on the robot, an imitation of the path of movement including the edited path of movement. Bingham (U.S. Patent No. 9592608) discloses wherein the method comprises recording a state of an input/output interface of the robot, digital inputs and outputs of the robot, and communication signals of the robot. Gienger (U.S. Patent No. 8571714) discloses wherein processing the operational parameters comprises applying a series of algorithms to recorded data.  
None of the prior art of record, either individually or in combination, teaches: A method of programming a robot, the robot comprising an arm, joints, and sensors for measuring positions of the joints and velocities of the joints, the method comprising: demonstrating a first path of movement of the robot by manually guiding the arm through at least part of the first path of movement; monitoring first signals from the sensors to obtain first operational parameters based on the first path of movement; recording the first operational parameters; processing the first operational parameters that were recorded to generate a control program for the robot to produce the first path of movement for the robot comprised of movements and actions; demonstrating an edited path of movement of the robot for a segment of the first path of movement, the edited path of movement comprising the at least part of the segment of the first path of movement having edits to at least some of the movements and actions for the first path of movement; monitoring second signals from the sensors to obtain second operational parameters based on the edited path of movement; recording the second operational parameters; updating the control program based on the second operational parameters that were recorded to produce an updated control program; and executing the updated control program to produce, on the robot, a second path of movement including part of the first path of movement and the edited path of movement. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664